ORDER
The records in the office of the Clerk of the Supreme Court show that on July 16, 1953, John D. Long, III was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to The Honorable J. Woodrow Lewis on April 14, 1982, John D. Long, III tendered his resignation as a member of the Bar of South Carolina. Mr. Long’s letter is made a part of this Order.
IT IS THEREFORE ORDERED that the resignation of John D. Long, III be accepted upon the condition that he shall not be reinstated to the Bar of this State. He shall forthwith deliver to the Clerk of the Supreme Court his license to practice law in this State and his name shall be irrevocably stricken from the roll of attorneys.
Let this Order be published with the opinions of this Court.
April 14, 1982
The Honorable J. Woodrow Lewis Chief Justice
South Carolina Supreme Court
Post Office Box 11330
Columbia, South Carolina 29211
Dear Chief Justice:
Please accept this letter of resignation from the South Carolina Bar.
Sincerely,
s/ J. D. Long, III
John D. Long, III